Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Juhasz on 9/8/2021.
The application has been amended as follows: 
Claim 1 should read -- A cover for a vehicle comprising: 
a cover panel, the cover panel including a cover loop along a top periphery forming a top cover loop and a cover loop along a bottom periphery of the cover panel forming a bottom cover loop, the top cover loop and the bottom cover loop each including a first cover opening and a second cover opening, the first cover opening and the second cover opening of each of the top cover loop and the bottom cover loop being spaced apart from each other and with the first cover opening of each of the top cover loop and the bottom cover loop and the second cover opening of each of the top cover loop and the bottom cover loop being in general alignment with respect to each other; 
wherein each of the top cover loop and the bottom cover loop is formed by a respective end portion of the cover panel being folded back onto and being integrally connected to a portion of the panel adjoining the respective end portions by stitching, adhesive, or ultrasonic bonding; 

 a first strap including a first loop on a first end of the first strap, the first loop of the first strap being formed by an end portion of the first strap being folded back onto and being integrally connected to a portion of the first strap adjoining the end portion by stitching, adhesive, or ultrasonic bonding to create a permanent loop on the end of the first strap; 
wherein the first pole being slideable into and out of the first loop of the first strap, the first pole extending through the first loop of the first strap across the first cover opening of the top cover loop; 2Pat. Appl. 16/155,663JL1170.004 
wherein with the first pole inserted into the first loop of the first strap, the integral connection of the end portion of the first strap folded back onto and connected to the portion of the first strap adjoining the end portion is near the first pole; and 
wherein the engagement of the first pole by the first loop of the first strap through the first cover opening of the top cover loop releasably secures the first loop of the first strap to the cover panel.—

Allowable Subject Matter
Claims 1, 9-15 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a cover for a vehicle as claimed. The references disclose covers having cover panels with straps attached to the top and bottom, but there is no teaching of the panel having the claimed top cover loop formed by folding over an end of the cover panel and connecting via stitching, adhesive or ultrasonic bonding, wherein a pole is inserted through the loop and extends through first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         
/CATHERINE A KELLY/               Primary Examiner, Art Unit 3619